         Case 6:20-cv-00737-ADA Document 18 Filed 02/11/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


GREATGIGZ SOLUTIONS, LLC,

                Plaintiff,                                 Civil Action No: 6:20-cv-00737-ADA
        v.
                                                                      PATENT CASE
MAPLEBEAR INC. D/B/A INSTACART
                                                               JURY TRIAL DEMANDED
                Defendant.


         JOINT MOTION FOR ENTRY OF OPPOSED SCHEDULING ORDER

       Plaintiff GreatGigz Solutions, LLC (“GGS” or “Plaintiff”) and Defendant Maplebear Inc.

d/b/a/ Instacart (“Instacart” or “Defendant”) submit this Joint Motion for Entry of Opposed

Scheduling Order, pursuant to Paragraph 3 of the Court’s Order Governing Proceedings. Attached

as Exhibit A is Plaintiff’s proposed schedule, while Defendant’s proposal is attached as Exhibit B.

The parties were unable to reach agreement on a Scheduling Order.

       A.      Plaintiff’s Position

       On January 22, 2021, this Court explicitly instructed the parties in these five related causes

(6:20-cv-00651; 00737; 00738; 00934; and 00935) to submit proposed schedules which include

the following Court-appointed dates: (i) CMC deemed to have occurred on February 8, 2021; (ii)

Markman Hearing on August 4, 2021; and (iii) Trial on July 18, 2022. See Email from Jun Zheng

to all counsel of record dated January 22, 2021. As instructed by the Court, Plaintiff has

endeavored to do just that, and has proposed identical schedules to all counsel in each of the five

referenced causes. The proposed schedule as proposed by Plaintiff, and which includes each of

the dates provided by the Court, is attached hereto as Plaintiff’s Proposed Schedule [Exhibit A].



                                                 1
         Case 6:20-cv-00737-ADA Document 18 Filed 02/11/21 Page 2 of 4




       Simply put, no aspect of this case is “stayed” pending Defendant’s Motion. Rather, the

Court has given all parties an explicit instruction, with specific dates. Plaintiff’s proposed

schedule complies, while Defendant’s plainly does not. The parties can and will continue with the

Court-ordered venue discovery and briefing in parallel with the proposed schedule. The Court

should adopt Plaintiff’s Proposed Schedule [Exhibit A].

       B.      Defendant’s Position

       Unlike the other four pending cases filed by Plaintiff (6:20-cv-00651; 00738; 00934; and

00935), Defendant filed a Motion to Dismiss for Failure to State a Claim and Improper Venue, or

in the Alternative, to Transfer to the Northern District of California. (Dkt. No. 11.) Defendant now

seeks a schedule that commences the substantive proceedings of this case after the Court has ruled

on Defendant’s pending Motion to Dismiss/Motion to Transfer. On October 27, 2020, In

Defendants’ Motion, Defendant argues that venue is not proper in this District because Defendant

does not reside and has never resided in this District and has no regular and established place of

business in this District. (Id. at 1.) On December 4, 2020, Plaintiff filed an Unopposed Motion to

Extend the Deadlines for Plaintiff’s Response and Defendant’s Reply. (Dkt. No. 15.) The Court

granted Plaintiff’s Unopposed Motion on December 11, 2020, ordering that venue discovery be

completed before or on April 27, 2021, and “the deadline for Plaintiff to respond to Defendant’s

Motion to Dismiss [Dkt. No. 11] shall be up to two weeks after the completion of venue discovery,

and that the deadline for Defendant’s reply be up to two weeks after Plaintiff’s response.” (Dec.

11, 2020 Text Order.) Plaintiff is still conducting venue discovery. Accordingly, Defendant’s

Motion to Dismiss/Motion to Transfer will be fully briefed no later than May 25, 2021.

       Defendant’s proposed schedule comports with the Court’s November 19, 2020 Standing

Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases, which orders that
          Case 6:20-cv-00737-ADA Document 18 Filed 02/11/21 Page 3 of 4




“venue or jurisdictional discovery be completed no later than six months after the filing of the

initial motion” and directs parties “to file an amended scheduling order consistent with this order.”

The Court’s Standing Order recognizes the importance of addressing venue and jurisdiction issues

before the parties proceed into the merits of a case. The Federal Circuit recently reinforced the

importance of that principle, too. See In re SK hynix Inc., No. 2021-113, --- F. App’x ---, 2021 WL

321071, at *1 (Fed. Cir. Feb. 1, 2021) (quoting In re Apple, 979 F.3d 1332, 1337 (Fed. Cir. 2020))

(“[O]nce a party files a transfer motion, disposing of that motion should unquestionably take top

priority.”).

        Plaintiff will suffer no prejudice under Defendant’s proposed schedule. Moreover, Plaintiff

has not explained how its proposed schedule complies with the Court’s Standing Order and the

Court’s December 11, 2020 Text Order allowing the parties until April 27, 2021 to complete venue

discovery before finalizing briefing on Defendant’s pending Motion. That is because Plaintiff’s

proposal does not comply with this Court’s orders and would render them nullities. Defendant

therefore respectfully requests that the Court adopt Defendant’s proposed schedule, which will

allow for the parties to fully address the important venue and jurisdiction issues raised by

Defendant’s motion before potentially wasting the parties’ and the Court’s time delving into a

matter that may not be properly venued here or that may soon be transferred elsewhere.
         Case 6:20-cv-00737-ADA Document 18 Filed 02/11/21 Page 4 of 4




Dated: February 11, 2021                      Respectfully submitted,

                                       FISH & RICHARDSON P.C.

                                       By: /s/ Lance Wyatt
                                           Neil J. McNabnay
                                           macnabnay@fr.com
                                           Texas Bar No. 24002583
                                           Ricardo J. Bonilla
                                           rbonilla@fr.com
                                           Texas Bar No. 24082704
                                           Lance Wyatt
                                           wyatt@fr.com
                                           Texas Bar No. 24093397

                                           1717 Main Street, Suite 5000
                                           Dallas, Texas 75201
                                           (214) 747-5070 (Telephone)
                                           (214) 747-2091 (Facsimile)

                                       Attorneys for Defendant
                                       Maplebear Inc. d/b/a Instacart


                                       GARTEISER HONEA, PLLC

                                       By: /s/ M. Scott Fuller
                                           Thomas Fasone III
                                           Texas Bar No. 00785382
                                           tfasone@ghiplaw.com
                                           M. Scott Fuller
                                           Texas Bar No. 24036607
                                           sfuller@ghiplaw.com
                                           Randall Garteiser
                                           rgarteiser@ghiplaw.com

                                           119 W. Ferguson Street
                                           Tyler, Texas 75702
                                           Telephone: (903) 705-7420
                                           Facsimile: (888) 908-4400

                                       Attorneys for Plaintiff
                                       GreatGigz Solutions, LLC
